Citation Nr: 0509964	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  02-19 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty for more than twenty years, 
including the period from November 1974 to October 1988.  He 
died in August 2000.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the veteran's death.  This case 
was previously before the Board in January 2004, at which 
time it was remanded.  The case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  At the time of his death, the veteran had been granted 
service connection for torticollis of the neck, with 
degenerative changes, evaluated as 10 percent disabling; 
bilateral hearing loss, evaluated as 10 percent disabling; 
and for degenerative changes of the lumbosacral spine, 
evaluated as noncompensable.

2.  The veteran's death was due to sepsis, due to biliary 
sclerosis, as a consequence of a liver transplant.

3.  There is no competent medical evidence linking the 
veteran's fatal sepsis, due to liver disease, initially 
manifested many years after service, to service or service-
connected disability; nor is there competent medical evidence 
establishing that any service-connected disability played a 
role in his death.




CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in December 2001 and 
February 2004 apprised the appellant of the information and 
evidence necessary to substantiate her claim, which 
information and evidence, if any, that she is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  She was also requested to provide any 
evidence in her possession that pertains to the claim.  As 
such, the Board finds that the letter satisfied VA's duty to 
notify the appellant, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially adjudicated prior to the 
provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the 


AOJ's decision.  As provided by 38 U.S.C. § 7104(a), all 
questions in a matter which under 38 U.S.C. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  Further, a claimant 
is not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letters provided to the appellant were not given 
prior to the first AOJ adjudication of her claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records 
and VA medical records, to include the reports of VA 
examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The service medical records are negative for complaints or 
findings pertaining to a liver abnormality, diabetes mellitus 
or post-traumatic stress disorder (PTSD).  The veteran was 
admitted to an Alcoholism Rehabilitation Program in May 1983.  
It was reported that he began drinking at approximately 19 
years of age.  He stated that his drinking habits remained 
essentially the same until he joined the Army in 1968.  From 
then on, it was indicated that his drinking accelerated, 
until it became a problem about two years earlier.  The 
hospital report notes that the veteran was assigned to Fort 
Bragg, NC from 1965 to 1968; Korea from 1968 to 1969; Fort 
Bragg from 1969 to 1974; Fort Huachuaca, AZ from 1974 to 
1976; Alaska from 1976 to 1979; and Fort Sill since 1979.  
The Axis I diagnosis on discharge was alcohol abuse, 
continuous, chronic, in remission at present.  There was no 
Axis II diagnosis.  No pertinent abnormalities were reported 
on the retirement examination in August 1988.  A psychiatric 
evaluation was normal.  A urinalysis was negative for albumin 
or sugar.  

The veteran was afforded a general medical examination by the 
VA in December 1988.  There were no pertinent complaints or 
findings.  

The veteran was admitted to a private medical facility in 
July 1992.  It was reported that he had been drinking heavily 
since the age of 18.  The Axis I diagnosis was alcohol 
dependence.  No Axis II diagnosis was listed.  The Axis III 
diagnosis was cirrhosis.

The veteran was hospitalized in a private hospital in April 
1998.  He had a past medical history significant for 
alcoholic cirrhosis, hepatic encephalopathy, ascites, and 
diabetes mellitus, type 2.  During the hospitalization, an 
orthotopic liver transplant was performed.

The veteran was hospitalized in a private facility from June 
to July 2000.  The principal diagnoses were cholangitis 
versus microabscesses of the liver; status post orthotopic 
liver transplant for alcoholic cirrhosis.  The secondary 
diagnoses were gout, and hepatic artery thrombosis.

The veteran's death certificate discloses that he was 56 
years old when he died in August 2000 of sepsis, due to 
biliary sclerosis, as a consequence of a liver transplant for 
hepatic artery thrombosis.  No other conditions were listed 
as contributing to death.  An autopsy was not performed.  

In a statement dated in October 2000, J.B. indicated that she 
had known the veteran for 21 years.  She stated that the Army 
knew he had a drinking problem as he underwent a treatment 
program while in service.  She added that he continued to 
drink after his retirement from service.  

In a statement dated in January 2004, J.W. related that she 
had worked for the veteran from 1990 to 1993 and witnessed 
many of the flashbacks he had.  She claimed that he got shot 
in the leg in Vietnam.  She also asserted that the veteran 
told her that he drank to forget.

In a statement dated in January 2004, the Clinical Director 
of a United States Public Health Service Hospital (USPHS), 
reported that the appellant had asked him to review the 
veteran's medical record.  He related that he reviewed the 
veteran's death certificate and noted that the underlying 
cause of his sepsis might certainly have been attributed to 
diabetes mellitus.  He asserted that diabetes impairs the 
immune system and an individual's ability to ward off and 
fight infection.  He added that diabetes also contributes to 
circulatory disease, kidney disease, neurological disease; 
and many other conditions that might have contributed to his 
death.  Finally, he noted that the veteran had been a 
recipient of a liver transplant two years prior to his death, 
and this, too, along with the immunosuppressive drugs he was 
taking, could also impair his immune system.

At the time of his death, service connection was in effect 
for torticollis of the neck, with degenerative changes, 
evaluated as 10 percent disabling; bilateral hearing loss, 
evaluated as 10 percent disabling; and for degenerative 
changes of the lumbosacral spine, evaluated as 
noncompensable.

Applicable Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Analysis

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  On her application for 
death benefits submitted in October 2000, she claimed that 
the veteran's death was caused by PTSD and the lifestyle it 
caused, which made him a heavy user of alcohol and led to his 
death from sclerosis of the liver.  She also argues that his 
death was due to diabetes mellitus, apparently the result of 
exposure to Agent Orange while he was stationed in Korea.  

With respect to the claim that the veteran's death was 
attributable to PTSD, the Board points out that there is no 
indication whatsoever in the record that this condition was 
ever diagnosed.  Indeed, she has not pointed to any specific 
stressor the veteran had.  Although J.W. indicated the 
veteran had flashbacks and that he had PTSD, the Board 
observes that while she is competent to report his symptoms, 
as a layperson, she is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, in the 
absence of any competent medical evidence showing the veteran 
had PTSD, there is no basis for this aspect of the 
appellant's claim.

For claims filed after October 31, 1990, payment of 
compensation for any disability that is a result of the 
veteran's own abuse of alcohol or drugs is prohibited.  
Public Law No. 101-508, § 8052, as it amended former 38 
U.S.C. §§ 310 and 331 (currently codified at 38 U.S.C.A. 
§§ 1110, 1131).  VAOPGCPREC 2-98 held, among other things, 
that, for purposes of all VA benefits other than disability 
compensation, the amendments made by § 8052 do not preclude 
eligibility based on disability, or death resulting from such 
a disability, secondarily service connected under 38 C.F.R. 
§ 3.310(a) as proximately due to or the result of a service-
connected disease or injury.  VAOPGCPREC 7-99 held, among 
other things, that dependency and indemnity compensation 
(DIC) is a benefit distinct from disability compensation for 
purposes of the amendments made by § 8052 of the Omnibus 
Budget Reconciliation Act of 1990, and is not affected by 
that Act's prohibition on payment of compensation for 
substance abuse disability.  In Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), however, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
veteran can receive compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
or her service-connected disability.  The Allen decision has 
been construed to overrule, either in total or in part, 
VAOPGCPREC 2-98 and VAOPGCPREC 7-99.  The appellant contends 
that the veteran's alcohol abuse was incurred as a result of 
PTSD due to service.  Inasmuch as service connection has not 
been established for PTSD, as discussed above, service 
connection may not be established for alcohol abuse claimed 
as secondary thereto.

The Board acknowledges that diabetes mellitus was listed as 
part of the veteran's past medical history on the private 
hospitalization in April 1998.  The fact remains, however, 
that there is no confirmed diagnosis of diabetes mellitus, 
including on the private hospitalization approximately one 
month prior to the veteran's death.  Even if one construes 
the notation of diabetes mellitus in the past medical history 
as demonstration of current disability, there is no competent 
medical evidence linking it to service.  The Board notes that 
the opinion rendered by the USPHS Clinical Director that "an 
underlying cause of [the veteran's] sepsis may certainly have 
been attributed to his diabetes mellitus."  This amounts to 
no more than speculation that the sepsis was due to diabetes 
mellitus.  An evaluation of the probative value of a medical 
opinion is based on the medical expert's personal examination 
of the patient, the examiner's knowledge and skill in 
analyzing the data, and the medical conclusions reached.  The 
credibility and weight to be attached to such opinions are 
within the providence of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In reviewing the medical evidence, 
the Board is "certainly free to discount the credibility of 
[a] physician's statement.  Sanden v. Derwinski, 2 Vet. App. 
97, 101 (1992).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualification and 
analytical finding, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  The Court has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177 (180) 
(1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  In this case, the physician 
provided no clinical findings to support his conclusion.

It is also significant to point out that the physician also 
conceded that the immunosuppressive medications the veteran 
was taking following his liver transplant could also impair 
his immune system.  Accordingly, the evidence of record fails 
to establish that diabetes mellitus, if present, was related 
to service or may be presumed to have been incurred in or 
aggravated by service.  38 C.F.R. §§ 3.307, 3.309 (2004).  
The Board concludes that the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  




ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


